DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the preliminary amendment filed 24 September 2021.
Claims 1-20 are pending. Claims 21-36 are cancelled. Claims 1 and 13 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 12 March 2021.

Claim Objections
Claim 1 objected to because of the following informalities:  With regard to independent claim 1, the applicant claims:
“1. (Original) A method for automatically generating documentation for a computer implemented model, (Original) The method comprising:”
The claim appears to inadvertently include the status identifier “(Original)” a second time and capitalize “The.” For the purpose of examination, the examiner will interpret the claim as though it reads:
“1. (Original) A method for automatically generating documentation for a computer implemented model, the method comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman et al. (US 6981207, patented 27 December 2005, hereafter Bakman) and further in view of Farjo et al. (US 2015/0106751, published 16 April 2015, hereafter Farjo).
As per independent claim 1, Bakman discloses a method for automatically generating documentation for a computer implemented model, the method comprising:
receiving selection of the computer implemented model (column 5, line 66- column 6, line 16)
receiving the documentation template including synthetic content placeholders (column 5, line 66- column 6, line 16)
automatically generating the documentation for the computer implemented model, including:
		automatically generating, by a computer processor, synthetic content for each of the synthetic content placeholders based on one or more characteristics of the computer-implemented model (Figure 4; column 5, lines 4-16)
		automatically populating the synthetic content placeholders with the respective synthetic content (Figure 4; column 5, lines 4-16)
	Bakman fails to specifically disclose:
	receiving, via a graphical user interface, user input indicative of selection of the computer-implemented method
	receiving, via the graphical user interface, user input indicative of selection of a documentation template
	However, Farjo, which is analogous to the claimed invention because it is directed toward a user interface for allowing a user to select template, discloses:
	receiving, via a graphical user interface, user input indicative of selection of the computer-implemented method (Figure 2; paragraph 0047)
	receiving, via the graphical user interface, user input indicative of selection of a documentation template (Figure 2; paragraph 0047)
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Farjo with Bakman, with a reasonable expectation of success, as it would have enabled a user to select the template they prefer applied. This would have allowed the user greater control over the generation of contents, thereby allowing them to style the contents appropriately.
	As per dependent claim 2, Bakman and Farjo disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Bakman discloses wherein the computer-implemented model documentation is generated following development of the computer-implemented model (Figure 3; column 6, lines 32-44).
	As per dependent claim 3, Bakman and Farjo disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bakman discloses wherein the computer-implemented model documentation is generated during development of the computer-implemented model (Figure 3; column 6, lines 32-44).
	As per dependent claim 4, Bakman and Farjo disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Farjo discloses where in the documentation template is selected from a database storing a plurality of documentation templates (paragraph 0047). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Farjo with Bakman, with a reasonable expectation of success, as it would have allowed for storage of templates. This would have facilitated selection and use of templates, as the template would not have to be recreated each time the user required it, thereby saving time and computing power.
	As per dependent claim 5, Bakman and Farjo disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bakman discloses wherein the documentation template comprises a new documentation template or comprises an existing documentation template edited prior to selection, and wherein creation and editing of the documentation template at least comprises selection of at least one of the synthetic content placeholders for inclusion in the documentation template (Figure 4; column 5, line 66- column 6, line 16; column 12, lines 18-42). 
	Bakman fails to specifically disclose using a graphical user interface to either create or edit the template. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to use a GUI to create or edit a template. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bakman, with a reasonable expectation of success, as it would have enabled a user to customize a template for use. This would have provided a user with greater control over the creation of contents and allowed for tailoring the template to their specific requirements.
	As per dependent claim 6, Bakman and Farjo disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bakman discloses wherein the documentation template further includes static content placeholders, and wherein automatically generating the documentation for the computer-implemented model further comprises: 
	automatically identifying, by the computer processor, static content for each of the static content placeholders based on one or more characteristics of the computer-implemented model (column 12, lines 18-42)
	automatically populating the static content placeholders with the respective static content (column 12, lines 18-42)
	As per dependent claim 11, Bakman and Farjo disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bakman discloses wherein the synthetic content comprises text summarizing an explanation for predictions generated by the computer-implemented model, and wherein automatically generating the synthetic content comprises automatically generating the text (column 2, lines 26-64).
	With respect to claims 13-18, the applicant discloses the limitations similar to those in claims 1-6, respectively. Claims 13-18 are similarly rejected.

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman and Farjo and further in view of Wood et al. (US 2020/0026916, published 23 January 2020, hereafter Wood).
As per dependent claim 7, Bakman and Farjo disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bakman fails to specifically disclose wherein the synthetic content comprises validation and/or cross-validation performance scores for the computer-implemented model, and wherein automatically generating the synthetic content comprises automatically generating the validation and/or cross-validation performance scores for the computer-implemented model.
	However, Wood, which is analogous to the claimed invention because it is directed toward validating predictive models, discloses wherein the synthetic content comprises validation and/or cross-validation performance scores for the computer-implemented model, and wherein automatically generating the synthetic content comprises automatically generating the validation and/or cross-validation performance scores for the computer-implemented model (claim 14). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wood with Bakman, with a reasonable expectation of success, as it would have allowed a user to train and validate the model. This would have provide the user with an improved model for further template filling.
	As per dependent claim 8, Bakman, Farjo, and Wood disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Wood discloses wherein automatically generating the validation and/or cross-validation performance scores for the computer-implemented model comprises:
	generating the validation performance score for the computer-implemented model based on a proportion of correct predictions generated by the computer-implemented model on a portion of a training dataset held-out from training the computer-implemented model (claim 4) or
	generating the cross-validation performance score for the computer-implemented model based on a proportion of correct predications generated by the computer-implemented model on each portion of a plurality of portions of the training dataset used to train the computer-implemented model.
With respect to claims 19-20, the applicant discloses the limitations substantially similar to those in claims 7-8, respectively. Claims 19-20 are similarly rejected.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman and Farjo and further in view of Arunmozhi et al. (US 2020/0410025, published 31 December 2020, hereafter Arunmozhi).
As per dependent claim 9, Bakman and Farjo disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bakman fails to specifically disclose wherein the synthetic content comprises a list of features of data samples processed by the computer-model, wherein each feature in the list of features is ranked according to a respective feature impact score, and wherein automatically generating the synthetic content comprises automatically determining the respective feature impact score for each feature and automatically ranking the features in the list of features according to the determined feature impact scores. 
However, Arunmozhi, which is analogous to the claimed art because it is directed toward determining feature importance of items in a model, discloses a list of features of data samples processed by the computer-model, wherein each feature in the list of features is ranked according to a respective feature impact score, and wherein automatically generating the synthetic content comprises automatically determining the respective feature impact score for each feature and automatically ranking the features in the list of features according to the determined feature impact scores (paragraphs 0051 and 0285). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Arunmozhi with Bakman, with a reasonable expectation of success, as it would have enabled a user to manage selection based upon item importance. This would have allowed the user to prioritize incorporation of  important features into the generated documentation.
As per dependent claim 12, Bakman and Farjo disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Bakman discloses automatically generating text describing the respective feature impact score for each feature in the list of features (column 12, lines 18-42). 
Bakman fails to specifically disclose automatically determining a respective feature impact score for each feature in a list of features of data samples processed by the computer-model, the respective feature impact score for each feature indicating a contribution of the feature to the predictions generated by the computer-implemented model. However, Arunmozhi discloses automatically determining a respective feature impact score for each feature in a list of features of data samples processed by the computer-model, the respective feature impact score for each feature indicating a contribution of the feature to the predictions generated by the computer-implemented model (paragraphs 0051 and 0285). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Arunmozhi with Bakman, with a reasonable expectation of success, as it would have enabled a user to manage selection based upon item importance. This would have allowed the user to prioritize incorporation of  important features into the generated documentation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bakman, Farjo, and Arunmozhi and further in view of Wood.
As per dependent claim 10, Bakman, Farjo, and Arunmozhi disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Arunmozhi discloses wherein automatically determining the respective feature impact score for each feature comprises automatically determining a contribution of the feature (paragraph 0051). 
Bakman fails to specifically disclose comparing the scores to a prediction generated by a model. However, Wood, which is analogous to the claimed invention because it is directed toward validating predictive models, discloses wherein the synthetic content comprises validation and/or cross-validation performance scores for the computer-implemented model, and wherein automatically generating the synthetic content comprises automatically generating the validation and/or cross-validation performance scores for the computer-implemented model (claim 14). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wood with Bakman, with a reasonable expectation of success, as it would have allowed a user to train and validate the model. This would have provide the user with an improved model for further template filling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144